Title: To Thomas Jefferson from James Madison, 8 February 1825
From: Madison, James
To: Jefferson, Thomas


                        Dear Sir
                        
                            Montpellier
                            Feby 8. 1825
                        
                    The letters from Mr Cabell are herein returned. I just see that he has succeeded in defeating the project for removing the College from Williamsburg.I hope your concurrence in what I said of Mr Barbour will not divert your thoughts from others. It is possible that the drudgery of his profession, the uncertainty of a Judicial appointment acceptable to him, and some attractions at the University for his young family, might reconcile him to a removal thither; but I think the chance very slender.I have looked with attention over your intended proposal of a text book for the Law School. It is certainly very material that the true doctrines of Liberty, as exemplified in our Political System, should be inculcated on those who are to sustain and may administer it. It is, at the same time, not easy to find Standard books that will be both guides & guards for the purpose. Sydney & Locke are admirably calculated to impress on young minds the right of Nations to establish their own Governments, and to inspire a love of free ones; but afford no aid in guarding our Republican Charters against constructive violations. The Declaration of Independence?  tho’ rich in fundamental principles, and saying every thing that could be said in the same number of words, falls nearly under a like observation. The ‘Federalist’ may fairly enough be regarded as the most authentic exposition of the text of the federal Constitution, as understood by  the Body which prepared & the Authorities which accepted it. Yet it did not foresee all the misconstructions which have occurred; nor prevent some that it did foresee. And what equally deserves remark, neither of the great rival parties have acquiesced in all its comments. It may nevertheless be admissible as a School book, if any will be that goes so much into detail. It has been actually admitted into two Universities if not more, those of Harvard & Rh. Island; but probably at the choice of the Professors, without an injunction from the superior authority. With respect to the Virginia Document of 1799. there may be more room for hesitation. Tho’ corresponding with the predominant sense of the Nation; being of local origin & having reference to a state of parties not yet extinct, an absolute prescription of it, might excite prejudices against the University as under party Banners, and induce the more bigoted to withold from it their sons, even when destined for other than the studies of the Law School. It may be added that the Document is not, on every point, satisfactory to all who belong to the same party. Are we sure that to our brethren of the Board it is so? In framing a political Creed, a like difficulty occurs as in the case of religion tho the public right be very different in the two cases. If the articles be in very general terms, they do not answer the purpose: if in very particular terms, they divide & exclude where meant to unite & fortify. The best that can be done in our case seems to be, to avoid the two extremes, by referring to selected Standards without requiring an unqualified conformity to them, which indeed might not in every instance be possible. The selection would give them authority with the Students, and might controul or counteract deviations of the Professor. I have, for your consideration, sketched a modification of the operative passage in your draught, with a view to relax the absoluteness of its injunction, and added to your list of Documents, the Inaugural Speech and the Farewell Address of President Washington. They may help down what might be less readily swallowed, and contain nothing which is not good; unless it be the laudatory reference in the address to the Treaty of 1795 with G.B. which ought not to weigh against the sound sentiments  characterizing it.After all, the most effectual safeguard against heretical intrusions into the School of politics, will be an able & orthodox Professor, whose course of instruction will be an example to his Successors, and may carry with it a sanction from the Visitors.Affectionately Yours
                        James Madison
                    SketchAnd on the distinctive principles of the Government of our own State, and of that of the U. States, the best guides are to be found in 1. The Declaration of Independence, as the fundamental Act of Union of these States. 2. the book known by the title of  the ‘Federalist,’ being an Authority to which appeal is habitually made by all & rarely declined or denied by any, as evidence of the general opinion of those who framed & those who accepted the Constitution of the U. States, on questions as to its genuine meaning. 3. the Resolutions of the General Assembly of Virga in 1799. on the subject of the Alien & Sedition laws, which appeared to accord with the predominent sense of the people of the U.S. 4 The Inaugural Speech and Farewell Address of President Washington, as conveying political lessons of peculiar value; and that in the branch of the School of law which is to treat on the subject of Govt these shall be used as the text & documents of the School.